Citation Nr: 1609076	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, including as a qualifying chronic disability.  

2.  Entitlement to service connection for a right shoulder disorder, including as a qualifying chronic disability.  

3.  Entitlement to service connection for a right ankle disorder, including as a qualifying chronic disability.  

4.  Entitlement to service connection for chronic joint pain, including as a qualifying chronic disability.  

5.  Entitlement to service connection for a right eye disorder, with vision loss, including as a qualifying chronic disability.  

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as a qualifying chronic disability.  

7.  Entitlement to service connection for a neurological disorder, claimed as a qualifying chronic disability.  

8.  Entitlement to service connection for chronic fatigue syndrome, claimed as a qualifying chronic disability.  

9.  Entitlement to service connection for a respiratory disorder, claimed as a qualifying chronic disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1998 to May 2000 and from February 2002 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

The Veteran requested personal hearings before a Decision Review Officer and a Veterans Law Judge.  She was scheduled for a personal hearing in January 2015 before a Decision Review Officer, and for a personal hearing in September 2015 before a Veterans Law Judge.  She did not report for either hearing and has not, to date, contacted VA about or provided good cause for her absences; thus, these hearing requests will be considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations from April 2003 to April 2004.  

2.  The Veteran does not have a current disability of the left shoulder or objective indications of or symptoms attributable to a chronic undiagnosed disability of the left shoulder which manifested during service or to a degree of 10 percent or more following service.  

3.  The Veteran does not have a current disability of the right shoulder or objective indications of or symptoms attributable to a chronic undiagnosed disability of the right shoulder which manifested during service or to a degree of 10 percent ore more following service.  

4.  The Veteran does not have a current disability of the right ankle or objective indications of or symptoms attributable to a chronic undiagnosed disability of the right ankle which manifested during service or to a degree of 10 percent or more following service.  

5.  The Veteran's joint pain is attributable to her service-connected fibromyalgia.  

6.  The Veteran does not have a current disability of the right eye for which service connection may be awarded.  

7.  The Veteran's gastrointestinal distress demonstrates a qualifying chronic disability resulting from an undiagnosed illness due to Persian Gulf service that has manifested to a compensable degree.  

8.  The Veteran does not have a current neurological disability for which service connection may be awarded or objective indications of or symptoms attributable to a chronic undiagnosed neurological disability which manifested during service or to a degree of 10 percent or more following service.  

9.  The Veteran's symptoms of fatigue are attributable to her service-connected fibromyalgia.  

10.  The Veteran does not have a qualifying chronic respiratory disability for which service connection may be awarded, including resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness which manifested during service or to a degree of 10 percent or more following service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder, including a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.71a, Diagnostic Code 5003 (2015).  

2.  The criteria for service connection for a right shoulder disorder, including a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.71a, Diagnostic Code 5003 (2015).  

3.  The criteria for service connection for a right ankle disorder, including a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.71a, Diagnostic Codes 5003, 5270-74 (2015).  

4.  The criteria for service connection for a qualifying chronic disability, including an undiagnosed illness characterized by chronic joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2015).  

5.  The criteria for service connection for a right eye disability, with vision loss, including a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159(c), 3.303, 3.317, 4.9 (2015).  

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a qualifying chronic disability, including an undiagnosed gastrointestinal illness characterized by nausea, vomiting, and abdominal pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).  

7.  The criteria for service connection for a qualifying chronic disability, including an undiagnosed neurological disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.27, 4.124a, Diagnostic Code 8099 (2015).  

8.  The criteria for service connection for a qualifying chronic disability, including chronic fatigue syndrome or an undiagnosed illness characterized by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2015).  

9.  The criteria for service connection for a respiratory disorder, to include a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.27, 4.97, Diagnostic Code 6899 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an October 2007 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several medical examinations, most recently in December 2009, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran has claimed service connection for various orthopedic disorders, to include arthritis, and for a neurological disorder.  Arthritis and organic diseases of the nervous system are recognized by VA as chronic diseases.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis and/or an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm her service during the Persian Gulf War in the Southwest Asia theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness such as pain or fatigue. Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015). 

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service Connection for a Bilateral Shoulder Disorder

The Veteran seeks service connection for disabilities of both shoulders.  She asserts that she sustained chronic injuries to both shoulders during service.  

After weighing all evidence of record, both lay and medical, the Board finds the preponderance of the evidence establishes the Veteran does not have a current disability of either shoulder and no manifestations thereof, including symptoms of undiagnosed disability, to a degree of 10 percent.  Upon receipt of the Veteran's claim, she was afforded a November 2007 VA compensation examination.  October 2007 X-rays of the shoulders were within normal limits, without evidence of fracture, dislocation, or soft tissue abnormalities.  The final radiological impression was of normal shoulders.  During physical examination by VA in November 2007, the VA examiner noted the Veteran's complaints of bilateral shoulder pain; however, on objective examination, the shoulders were noted to be within normal limits.  The VA examiner did not diagnosis a shoulder disability because "there is no pathology to render a diagnosis." 

Additionally, while the Veteran has received frequent VA treatment since service separation, the VA treatment records are negative for any diagnosis of a disorder of either shoulder.  The Veteran herself has repeatedly reported bilateral shoulder pain.  Though a layperson, the Veteran is competent to report such observable symptomatology as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Lay testimony on the topic of a current diagnosis of the shoulder is not competent in the present case on the question of direct service connection because the Veteran is not competent to render a diagnosis of a shoulder disability.  Orthopedic disorders of the shoulder joints are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are, therefore, not susceptible of lay opinions on etiology.  For this reason, the Veteran's statements therein regarding a diagnosis of a current disability cannot be accepted as competent evidence.  

While the Veteran is competent to report such symptomatology as shoulder pain, and she has done so, the diagnosis of osteoarthritis or related shoulder disorders requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated she is reporting the opinion of a competent expert as told to her.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes the Veteran has been diagnosed with and awarded service connection for fibromyalgia.  Fibromyalgia is defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).  In the present case, separate compensable ratings for joint or muscle pain of the shoulders, in the absence of an additional and separate diagnosis, even if attributed to distinguishable joint or muscle pain disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same joint or muscle pain as both fibromyalgia and another disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the present case, the Veteran's joint pain of the shoulders has been related by competent evidence to the service-connected fibromyalgia; therefore, a disorder of the shoulders is not undiagnosed, and presumptive service connection under 38 C.F.R. § 3.317 is not met.  

In the absence of a currently diagnosed disorder of either shoulder, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by shoulder symptoms.  Here, the Board finds that the Veteran does not have a qualifying chronic disability (as defined by VA regulation) characterized by symptoms of a disorder of either shoulder, including resulting from an undiagnosed illness or a chronic multisymptom illness.  While the Veteran has alleged signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system, such as shortness of breath), the competent evidence demonstrates no objective indications of chronic disability.  The VA examiner concluded that there were no "signs," in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification (objective indications of chronic disability).  38 C.F.R. § 3.317(a)(3).  Because objective indications of chronic disability have not been shown by competent evidence, the Board does not reach the additional question of whether the claimed symptoms became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more.  

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed disability of either shoulder.  38 C.F.R. § 3.303.  Accordingly, the criteria for direct service connection for disabilities of the left or right shoulder have not been met.  The Board also finds there are no objective indications of any manifestations of a disorder of either shoulder which manifested during service or to a degree of 10 percent or more following service; as such, service connection on a presumptive basis is not warranted and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Right Ankle Disorder

The Veteran seeks service connection for a claimed disorder of the right ankle.  She asserts that she sustained a twisting injury to the right ankle while running during service, and service connection is, therefore, warranted.  

After review of the evidence of record, both lay and medical, the Board finds the preponderance of the evidence to be against a finding of a current diagnosis of a right ankle disability.  The Veteran has been afforded X-rays and a VA examination.  An October 2007 X-ray of the right ankle was within normal limits, without evidence of fracture or dislocation, erosive changes, or soft tissue abnormalities.  The final impression was of a normal right foot examination.  On VA examination in November 2007, a VA examiner diagnosed a disability of the left ankle, for which service connection was subsequently awarded, but did not render a diagnosis for the right ankle.  

Additionally, while the Veteran has received frequent VA treatment since service separation, the VA treatment records are negative for any diagnosis of a disorder of the right ankle.  The Veteran has repeatedly reported right ankle pain.  Though a layperson, the Veteran is competent to report such observable symptomatology as joint pain.  See Jandreau, 492 F.3d at 1372.  

Lay testimony on the topic of a current diagnosis of the right ankle is not competent in the present case because the Veteran is not competent to render a diagnosis of an orthopedic disability of the ankle.  Orthopedic disorders of the joints are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are, therefore, not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and she has done so, a diagnosis of osteoarthritis or related disorders requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King, 700 F.3d at 1345.  The Veteran has not stated she is reporting the opinion of a doctor as told to her.  

The Board also notes the Veteran has been diagnosed with and awarded service connection for fibromyalgia, as discussed above.  Fibromyalgia is defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).  In the present case, separate compensable ratings for joint or muscle pain of the right ankle, in the absence of an additional and separate diagnosis, even if attributed to distinguishable joint or muscle pain disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same joint or muscle pain twice as both fibromyalgia and another disability.  See Mittleider, 11 Vet. App. at 182.  

In the present case, the Veteran's joint pain of the right ankle has been related by competent evidence to the service-connected fibromyalgia; therefore, a disorder of the right ankle is not undiagnosed, and presumptive service connection under 38 C.F.R. § 3.317 is not met.  

In the absence of a currently diagnosed disorder of the right ankle, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by right ankle symptoms.  Here, the Board finds that the Veteran does not have a qualifying chronic disability (as defined by VA regulation) characterized by symptoms of a disorder of the right ankle, including resulting from an undiagnosed illness or a chronic multisymptom illness.  While the Veteran has alleged signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system, such as shortness of breath), the competent evidence demonstrates no objective indications of chronic disability.  The VA examiner concluded that there were no "signs," in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification (objective indications of chronic disability).  38 C.F.R. § 3.317(a)(3).  Because objective indications of chronic disability have not been shown by competent evidence, the Board does not reach the additional question of whether the claimed symptoms became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more.  

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed disability of the right ankle.  38 C.F.R. § 3.303.  Accordingly, the criteria for direct service connection for a right ankle disorder have not been met.  The Board also finds there are no objective indications of any manifestations of a disorder of the right ankle which manifested during service or to a degree of 10 percent or more following service; as such, service connection on a presumptive basis is not warranted and this claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Chronic Joint Pain Disorder

The Veteran seeks service connection for an undiagnosed illness characterized by chronic joint pain.  She contends such a disability results from her active duty service, to include service in the Southwest Asia theater of operations.  

On VA examination in November 2007, the Veteran stated she first began experiencing chronic joint pain in 2002, prior to her deployment in Iraq.  Her symptoms were described as constant, with worsening in cold weather.  On physical examination, the examiner found no constitutional signs of arthritis.  All joint X-rays were within normal limits.  Based on the absence of pathology to render a diagnosis, the examiner was unable to diagnosis a current systemic disorder characterized by chronic joint pain.  

On VA examination in December 2009, the Veteran again reported a history of chronic joint pain since service.  The examiner, however, noted the current diagnosis of fibromyalgia, and opined this disorder resulted in "all over body pain upper and lower body and midline."  No other musculoskeletal disability characterized by chronic joint pain was diagnosed.  

As noted above, the Veteran has been diagnosed with and awarded service connection for fibromyalgia.  Fibromyalgia is defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).  In the present case, separate compensable ratings for chronic joint or muscle pain, in the absence of an additional and separate diagnosis, even if attributed to distinguishable joint or muscle pain disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same joint or muscle pain twice.  See Mittleider, 11 Vet. App. at 182.  

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has any chronic joint pain attributable to a disability other than fibromyalgia, a disability for which she already has been granted service connection.  Hence, to award additional VA disability compensation for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions).  

In this regard, the Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, such a situation has not been presented here.  On the contrary, the lay and medical evidence of record attribute chronic joint pain to the fibromyalgia, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez, 13 Vet. at  285 (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In summary, the Board finds that the preponderance of the evidence weighs against a separate service connection award for chronic joint pain.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Right Eye Disorder

The Veteran seeks service connection for residuals of an injury to the right eye, allegedly incurred as the result of an object striking the eye following an explosion during active duty service.  

On examination for service entrance in July 1997, the Veteran was noted to have near vision of 20/70 and distant vision of 20/70 in the right eye.  These were corrected to 20/30 and 20/40, respectively.  She was seen in November 2003 following an IED explosion which resulted in a shrapnel injury to her right eye.  Debris was removed from the right eye and mild keratosis was diagnosed.  No change in visual acuity or visual field was noted.  No disability of the right eye was noted on examination for service separation.  

On VA examination in October 2007, the Veteran was without eye or lacrimal duct disease or injury.  There was no evidence of glaucoma, and funduscopy examination and eye pressure were within normal limits.  Keratoconus was not present.  The visual acuity examination revealed uncorrected far vision on the right as 20/100, with correct far vision of 20/20.  Uncorrected and corrected near vision on the right was 20/20.  The cornea was within normal limits, without evidence of injury.  The Veteran did not have diplopia, according to the examiner.  The overall impression was of no residual evidence of the prior shrapnel-induced abrasion to the right eye.  

Based on the lay and medical evidence of record, the Board finds that the Veteran has refractive error of the eyes necessitating the use of corrective lenses, and no other superimposed disease or injury of the right eye.  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of the applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  The October 2007 examination found no evidence of such superimposed disease or injury.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eye unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

Throughout the course of this appeal, the Veteran has contended that a right eye disorder has been manifested by symptoms of blurred and impaired vision.  The weight of the lay and medical evidence of record does not, however, reflect diagnosed or identifiable underlying maladies or disabilities related to the right eye, except for the aforementioned refractive error.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau, 2 Vet. App. 141 (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The weight of the evidence demonstrates that the Veteran does not have a current corneal abrasion or other injury of the right eye.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain, 21 Vet. App. at 319.  The evidence in this case does not demonstrate a right eye disability, however, at any point during the claim period.  Rather, the evidence of record indicates that the November 2003 injury to the right eye healed without residuals.  Based on the above, the Board finds that the weight of the evidence of record is against a finding of a current right eye disability apart from the diagnosed refractive error. 

For these reasons, the Board finds that the Veteran does not have a disability of the right eye for which service connection may be awarded; therefore, the claim must be denied.  38 C.F.R. § 3.303(c)(refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder, claimed as irritable digestion.  She asserts such symptoms first began during service, with chronic symptoms since that time.  

Review of the service treatment records indicates reports of vomiting, nausea, and other gastrointestinal symptoms during service, with onset in approximately 2005.  While no gastrointestinal diagnosis was made upon post-service VA medical examination in October 2007, the Veteran continued to report ongoing symptomatology.  No gastrointestinal disabilities were diagnosed at that time, however.  VA treatment records likewise reflect reports of gastrointestinal symptomatology.  

Thus, the lay and medical evidence of record indicates chronic gastrointestinal symptomatology without a known clinical diagnosis.  As such, the evidence has established a chronic multi symptom illness which constitutes a qualifying chronic disability.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

This undiagnosed gastrointestinal illness is also manifested to the required severity.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet.App. 470, 472 (2006).  The Board must explain its selection of an analogous Diagnostic Code.  Id.  

In the present case, various diagnostic criteria are potentially applicable to the Veteran's symptoms.  For example, Diagnostic Code 7305, for gastric or duodenal ulcers, provides for a compensable rating of 10 percent for mild impairment, with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  As the Veteran has exhibited a similar level of impairment, a gastrointestinal disorder manifested to a compensable degree has been established.  

Resolving reasonable doubt in the Veteran's favor, presumptive service connection is warranted for a gastrointestinal disorder as a qualifying chronic disability.  This presumption has not been rebutted, and the Veteran thus prevails.  Service connection for an undiagnosed gastrointestinal illness is warranted.  

Service Connection for a Neurological Disorder

The Veteran seeks service connection for an undiagnosed neurological illness.  She contends such a disability results from her active duty service, to include service in the Southwest Asia theater of operations.  

On VA examination in November 2007, the Veteran denied claiming an undiagnosed neurological disorder, according to the examination report.  She denied any seizures, recurrent headaches, urinary or bowel incontinence, dizziness, taste or smell impairment, or a stroke.  She also denied any treatment for a neurological disability.  On physical examination of the Veteran, the examiner found the cranial nerves within normal limits.  Her coordination was normal, and reflexes, motor function, and sensory function were all within normal limits in both the upper and lower extremities.  Based on the absence of pathology to render a diagnosis and the Veteran's own denial of a chronic neurological disability, the examiner was unable to diagnose a current neurological disorder.  

The Board recognizes that the Veteran herself has at times asserted that she has chronic neurological symptoms as manifestations of a chronic qualifying disability which is distinct from those for which service connection has been established.  However, while competent to provide opinions on matters within the realm of common medical knowledge, the Veteran has not demonstrated the requisite expertise to opine on the diagnoses or etiology of the above symptoms.  See Kahana, 24 Vet. App. at 438 (Lance, J., concurring) (holding that "[t]he question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  On the contrary, such opinions lie beyond the realm of common knowledge and require specialized medical expertise.  See Woehlaert, 21 Vet. App. at 462 (holding that a lay claimant is not competent to provide evidence as to complex medical questions).  

Moreover, the Board does not find the Veteran's assertions regarding continuous neurological symptomatology since service to be credible, as during the November 2007 VA examination she denied any current neurological disabilities or symptoms of the same.  Thus, by her own account, she has not experienced chronic neurological symptoms subsequent to service.  

Accordingly, the Board finds that the probative evidence of record does not show that the Veteran has a chronic neurological disability.  In the absence of a current disorder, direct service connection for a neurological disability must be denied.  See Brammer, 3 Vet. App. at 225.  Additionally, the lay and medical evidence of record does not reflect a neurological disability distinct and separate from any already granted service connection at any time during the pending appeal.  See McClain, 21 Vet. App. at 319.  Rather, the evidence of record indicates that the Veteran does not have a current neurological disability.  

In the absence of a currently diagnosed neurological disorder, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by neurological symptoms.  Here, the Board finds that the Veteran does not have a qualifying chronic disability (as defined by VA regulation) characterized by symptoms of a neurological disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness.  While the Veteran has alleged signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system, such as shortness of breath), the competent evidence demonstrates no objective indications of chronic disability.  The VA examiner concluded that there were no "signs," in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification (objective indications of chronic disability).  38 C.F.R. § 3.317(a)(3).  Because objective indications of chronic disability have not been shown by competent evidence, the Board does not reach the additional question of whether the claimed symptoms became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more.  

In summary, the Board finds that the preponderance of the evidence weighs against a service connection award for a neurological disability.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome.  She alleges this disability began during active duty service, or as the result of a disease, injury, or other incident therein.  

The contention liberally construed for the Veteran is that her claimed fatigue is related to active service in the Persian Gulf.  In her claim, she has contended that she had an undiagnosed illness with associated fatigue and related symptomatology.  

As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current fatigue disorder, to include chronic fatigue syndrome; therefore, this cannot be a chronic disease under 38 C.F.R. § 3.309(a) and the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 do not apply.  

As noted above, service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

While the Veteran has reported chronic fatigue, and the Board finds her assertions to be credible, this symptom has been attributed to a clinically diagnosed disorder, specifically the service-connected fibromyalgia, and is not a chronic multi-symptom illness; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  On VA examination in November 2007, the Veteran's reports of chronic fatigue were noted.  The examiner opined, however, that a diagnosis of chronic fatigue syndrome was not warranted, as the Veteran did not meet the criteria for such a diagnosis.  Specifically, she did not display both primary criteria, or at least six of the secondary criteria.  More recently, on VA examination in December 2009, the Veteran's severe fatigue was attributed to her service-connected fibromyalgia, along with upper and lower body pain.  A separate diagnosis of chronic fatigue syndrome was not provided at that time, and the examiner noted no symptoms of fatigue unrelated to the Veteran's fibromyalgia.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a separate fatigue disability.  The evidence of record reflects that the fatigue credibly reported by the Veteran is attributable to the service-connected fibromyalgia.  VA and private treatment records dated throughout the appeal period note that the Veteran has reported fatigue.  As noted above, however, this symptom has been attributed by competent examiners to her fibromyalgia, and a separate diagnosis of chronic fatigue syndrome has been denied.  As such, the preponderance of the evidence is against a separate service connection award for chronic fatigue syndrome.  

The weight of the evidence in this case is against finding chronic fatigue syndrome or a fatigue-related disability, separate from the service-connected fibromyalgia, manifested by fatigue at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  Rather, the evidence of record reflects that the fatigue is a symptom of the service-connected fibromyalgia.  As service connection has already been granted for this disability, a separate service connection award based on the same symptomatology is prohibited by regulation.  See 38 C.F.R. § 4.14.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a separate fatigue disability distinct from the service-connected fibromyalgia.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  She alleges this disability began during active duty service, or as the result of a disease, injury, or other incident therein.  In the alternative, she asserts a respiratory disability should be service connected as a presumptive disorder as due to a qualifying chronic disability.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current respiratory disorder or related qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The Board also finds there are no objective indications of any manifestations of a respiratory disorder which manifested during service or to a degree of 10 percent or more following service; as such, service connection on a presumptive basis is not warranted and this claim must be denied.  38 C.F.R. §§ 3.317, 4.97, Diagnostic Code 6899. 

According to a July 2006 post-deployment health questionnaire while still in service, the Veteran reported difficulty breathing following her deployment in Iraq.  August 2006 pulmonary function tests resulted in spirometry findings within normal limits, however.  No respiratory disability was noted at that time.  

On VA post-service examination in November 2007, the Veteran's complaints of shortness of breath and a chronic cough were noted.  She reported an episode of acute bronchitis in service, in approximately 2003.  She denied any episodes of respiratory failure or any need for treatment secondary to respiratory symptoms.  On physical examination, her breath sounds were symmetric, without rhonchi or rales, and the expiratory phase was within normal limits.  Likewise, a chest X-ray was negative for any respiratory or pulmonary disease, and a pulmonary function test was likewise considered normal.  The final impression was of no current respiratory disability, as the examiner found no pathology to render a diagnosis of such a disorder.  

Additional post-service VA and private treatment records confirm that, while the Veteran has sought treatment for various physical and mental symptoms, she has neither reported nor been diagnosed with a respiratory disability, or reported chronic respiratory symptomatology.  In the absence of a current diagnosis of a respiratory disability, direct service connection for such a disability is not warranted.  See Brammer, 3 Vet. App. at 225.  

In the absence of a currently diagnosed respiratory disorder, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by respiratory symptoms.  Here, the Board finds that the Veteran does not have a qualifying chronic disability (as defined by VA regulation) characterized by symptoms of a respiratory disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness.  While the Veteran has alleged signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system, such as shortness of breath), the competent evidence demonstrates no objective indications of chronic disability.  The VA examiner concluded that there were no "signs," in the medical sense of 

objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification (objective indications of chronic disability).  38 C.F.R. § 3.317(a)(3).  Because objective indications of chronic disability have not been shown by competent evidence, the Board does not reach the additional question of whether the claimed symptoms became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where, as here, the evidence of record shows no diagnosis of a current respiratory "disability" at any time during or in proximity to the claim/appeal period, that holding is not pertinent to the pending claim. 

Based on the above, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder, including presumptive service connection as a qualifying chronic disability; therefore, the service connection appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a current respiratory disorder has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between any current respiratory disorder and service.  Because there are no objective manifestations of a respiratory disorder, presumptive service 

connection is not warranted.  As such, the preponderance of the evidence is against the claim of service connection for a respiratory disorder on all service connection theories, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left shoulder disorder, including a qualifying chronic disability, is denied.  

Service connection for a right shoulder disorder, including a qualifying chronic disability, is denied.  

Service connection for a right ankle disorder, including a qualifying chronic disability, is denied.  

Service connection for a disorder characterized by chronic joint pain, including a qualifying chronic disability, is denied.  

Service connection for a right eye disorder, with vision loss, including a qualifying chronic disability, is denied.  

Service connection for gastrointestinal illness as a qualifying chronic disability is granted.  

Service connection for a neurological disorder, including a qualifying chronic disability, is denied.  

Service connection for chronic fatigue syndrome, including a qualifying chronic disability, is denied.  

Service connection for a respiratory disorder, including a qualifying chronic disability, is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


